Exhibit 10.2 FORM OF SUBSCRIPTION AGREEMENT This subscription (this “Subscription”) is dated November , 2009, by and between the investor identified on the signature page hereto (the “Investor”) and Merge Healthcare Incorporated, a Delaware corporation (the “Company”), whereby the parties agree as follows: 1. Subscription. (a) Investor agrees to buy and the Company agrees to sell and issue to Investor such number of shares (the “Shares”) of the Company’s common stock, $0.01 par value per share (the “Common Stock”), as set forth on the signature page hereto, for an aggregate purchase price (the “Purchase Price”) equal to the product of (x) the aggregate number of Shares the Investor has agreed to purchase and (y) the purchase price per Share set forth on the signature page hereto.The Purchase Price is set forth on the signature page hereto. (b) The Shares have been registered on a Registration Statement on Form S-3, Registration No. 333-161691 (the “Registration Statement”).The Registration Statement has been declared effective by the Securities and Exchange Commission (“SEC”) and is effective on the date hereof.A final prospectus supplement will be delivered to the Investor as required by law. (c) The completion of the purchase and sale of the Shares (the “Closing”) shall take place at a place and time (the “Closing Date”) to be specified by the Company and the placement agents (the “Placement Agents”) party to the Placement Agency Agreement, dated November 12, 2009 (the “Agreement”), in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Upon satisfaction or waiver of all the conditions to closing set forth in the Agreement, at the Closing, (i) the Investor shall pay the Purchase Price by wire transfer of immediately available funds to the account designated by the Company on Annex A attached hereto, and (ii) the Company shall cause the Shares to be delivered to the Investor with the delivery of the Shares to be made through the facilities of The Depository Trust Company’s DWAC system in accordance with the instructions set forth on the signature page attached hereto under the heading “DWAC
